         Case 1:20-cv-00969-LY Document 63-1 Filed 09/07/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                            WESTERN DIVISION OF TEXAS
                                  AUSTIN DIVISION

CHARLES TOWNSLEY, MICHAEL                     §
SAURO, WALTER NOFFSINGER, ROSA                §
DAVIDSON, MICHAEL KELLY, TITON                §
HOQUE, JANET GELPHMAN and                     §
THANH DO                                      §
     Plaintiffs,                              §
                                              §
v.                                            §           Civil Action No.: 1:20-cv-00969
                                              §
INTERNATIONAL BUSINESS                        §             JURY TRIAL DEMANDED
MACHINES CORPORATION,                         §
     Defendant.                               §


             ORDER DENYING DEFENDANT’S MOTION TO MAINTAIN
                     CONFIDENTIALITY DESIGNATIONS


       CAME ON this day to be heard Defendant IBM’s Motion to Maintain Confidentiality

Designations. After considering said motion and the response of Plaintiffs, the Court is of the

opinion that the Motion should be DENIED.

       It is therefore, ORDERED, ADJUDGED AND DECREED that the documents referenced

in Defendant IBM’s Motion to Maintain Confidentiality are de-designated, and no longer

deemed “Classified” under the Agreed Protective Order.

       SIGNED this           day of                              , 2021.




                                                   DUSTIN M. HOWELL
                                                   UNITED STATES MAGISTRATE JUDGE
